DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Response to Amendment2.        In an amendment dated, November 29, 2021, claims 1, 2, 4-8, 17, 18 and 20-25 are amended and claim 9-16 has been previously canceled. Currently claims 1-8 and 17-25 presented and are pending.

Response to Arguments
3.        Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
        Newly relied upon prior art of record Kimura et al discloses the function of palm rejection is performed by the application (i.e. interface scenarios) used on said touch screen.

Claim Rejections - 35 USC § 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, 
5.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.        The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.        Claim 1-8 and 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takashima et al (PG Pub NO 2013/0207913) in view of Kimura et al (PG Pub NO 2016/0034113).

As in claim 1, Takashima et al discloses an anti-accidental touch detection method, applied to a terminal [(Abstract, Fig 8 and Par 10, 12 and 18) discloses detecting , wherein the method comprises: 
in response to detecting a touching on a screen of the terminal, determining, from a plurality of preset interface scenarios, an interface scenario that the terminal is in; (Fig 1, Par 0006, 0009, 0011-0012) discloses touch screen device that has plurality of preset interface scenarios (i.e. capable of running different application) that can be selected by the user and (Fig 8, 9, 24 and Par 0102-0107) discloses plurality of preset interface scenarios that the terminal is in (i.e. gripping said device and touch input scenarios); furthermore it is obvious and well known that said touch input device would have plurality of preset interface scenarios (i.e. call, text, and lock-screen or camera operation) (see par 0046).
identifying, from a plurality of different anti-accidental touch detection parameters, anti-accidental touch detection parameter that corresponds to the determined interface scenario; (Fig 8, 9, 24 and Par 0102-0107) discloses performing anti-accidental touch detection based on determined interface scenario (i.e. gripping said device and touch input scenarios) and performing anti-accidental touch detection based on operation scenario as the screen is touched during an operation. 
Takashima et al (Fig 12-15 and Par 0119, 0130, 0161-0163) discloses anti-accidental touch detection parameter corresponding to plurality of operation scenarios comprises touch image attribute (i.e. the shape of the touch 630 may be used to determine the touch was inadvertent). Prior art clearly discloses anti-
but fails to explicitly disclose wherein each of the plurality of anti-accidental touch detection parameters corresponds to one of the plurality of interface scenarios, and comprises at least one of an attribute of an image of the touching and quantity of frames for detecting the image; and performing an anti-accidental touch detection operation using the identified anti- accidental touch detection parameter that matches the identified interface scenario to determine whether the touching is accidental. However, Kimura et al (Par 0035-0039 and 0042) discloses touch input device having plurality of interface scenarios (i.e. applications) wherein the function of palm rejection (i.e. anti-accidental touch detection) is performed by the application (i.e. interface scenarios).  Therefore, it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Takashima et al input device having anti-accidental touch detection when in operation with the teaching of Kimura et al device that is capable of anti-accidental touch detection (i.e. palm rejection) based on interface scenarios (i.e. applications). This allows the application to independently provide various operations in addition to the operation of the function of palm rejection that is tuned to particular operation scenarios (i.e. applications). 

As in claim 2, Takashima et al in view of Kimura et al discloses the method according to claim 1, wherein the attribute of the image of the touching comprises at least one of a shape of the image, an area of the image, and long and short axis thresholds of the image. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) 8 and col 6 line 47, 52-54) discloses anti-accidental touch detection parameter comprises shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel).

As in claim 3, Takashima et al in view of Kimura et al discloses the method according to claim 1, wherein the quantity of frames for detecting the image is determined based on a frame reporting rate of the screen and a tolerance time of a user. (Fig 13 and Par 0122) discloses time variance as the device detects user input (i.e. quantity of frames). 

As in claim 4, Takashima et al in view of Kimura et al discloses the method according to claim 1, wherein the determined interface scenario is a lock screen interface, and the anti-accidental touch detection parameter corresponding to the lock screen interface comprises: a shape of the image is a capacitive image shape, an area of the image is greater than a first specified area, and the quantity of frames for detecting the image is single frame detection. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel). The area of the touch image shape is compared to data base. But fails to disclose determined interface scenario is a lock screen interface. However, Takashima et al discloses determining anti-accidental touch detection on touch screen device which would obviously would have different operation scenario (i.e. call, text, and lock-screen or camera operation). Thus, having said anti-accidental touch 

As in claim 5, Takashima et al in view of Kimura et al discloses the method according to claim 1, wherein the determined interface scenario is a call interface, and the anti-accidental touch detection parameter corresponding to the call interface comprises: a shape of the image is a circle or a long bar shape, long and short axis thresholds of the image are less than specified long and short axis thresholds, and the quantity of frames for detecting the image meets a predetermined range of a frame quantity. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel) in a given time period (i.e. points after touching for a predetermined amount of time having passed). But fails to disclose determined interface scenario is a lock screen interface. However, Takashima et al discloses determining anti-accidental touch detection on touch screen device which would obviously would have different operation scenario (i.e. call, text, and lock screen or camera operation). Thus, having said anti-accidental touch detection operation done in a given scenario would have been obvious to an ordinary 

As in claim 6, Takashima et al in view of Kimura et al discloses the method according to claim 1, wherein the determined interface scenario is a password interface, and the anti-accidental touch detection parameter corresponding to the password interface comprises: a shape of the image is a capacitive image shape, an area of the image is less than a second specified area, and the quantity of frames for detecting the image is greater than a specified frame quantity. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) 8 and col 6 line 47, 52-54) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel) in a given time period (i.e. points after touching for a predetermined amount of time having passed). But fails to disclose determined interface scenario is a password interface. However, Takashima et al discloses determining anti-accidental touch detection on touch screen device; wherein said device would obviously have different operation scenario (i.e. call, text, lock/unlock screen or camera operation) on said electronic device. Thus, having said anti-accidental touch detection operation done in a given scenario would have been obvious to an ordinary skilled person in the art given prior art of record capability of anti-

As in claim 7, Takashima et al in view of Kimura et al discloses the method according to claim 1, wherein the determined interface scenario is an input method interface [(Fig 9, 10) discloses touch input on touch screen (i.e. input method interface)], and an the anti-accidental touch detection parameter corresponding to the input method interface comprises: an area of the image is less than an area of a finger image, and the quantity of frames for detecting the image is single frame detection. (Fig 5, 13-15 and Par 0119) discloses the use of area/size of an abnormal-shape touch image in relation to finger image in a database that is performed within a given time period (i.e. points after touching for a predetermined amount of time having passed) in order to determine whether the touch input is intentional or not intentional. 

As in claim 8, Takashima et al in view of Kimura et al discloses the method according to claim 1, wherein after the terminal performs the anti-accidental touch detection, the method further comprises: generating touch feedback when the terminal determines, based on first N frames of images in the quantity of frames for detecting the image, that the touching is not accidental, wherein N is a positive integer greater than or equal to 1; and recalling generated touch feedback and performing accidental touch feedback when the terminal determines, based on a frame of image other than the first N frames of images in the quantity of frames for detecting the image, that the touch operation is accidental. (Fig 13 and Par 0122-0124) discloses performing anti-accidental touch detection during a given time period (i.e. frame) wherein a touch feedback is given to the user by performing an input when the input is intended and ignoring (i.e. recalling) said input then the detected touch input is unintended. 

As in claim 17, Takashima et al discloses an electronic terminal (Fig 1), comprising one or more processors (Fig 1 item 3), one or more memories (Fig 1 item 5), a display (14), and an input/output device (6/20), wherein the display, the input/output device, and the one or more memories are all connected to the processor by using a bus (Fig 1); 
the display is configured to display an interface; the input/output device is configured to detect a touching of a user; (Fig 1-4, 7) disclose touch screen display
the one or more memories are configured to store program code to be executed by the processor;(Fig 1 item 5 and Par 0050) discloses memory that store program code to be executed by the processor 
 and the one or more processors are configured to invoke the program code stored in the memory to perform the following operations: (Fig 1 item 3 and Par 0049,0050) discloses control unit 3 controls various types of application programs
In response to detecting by the input/output device a touching on a screen of the input/output device, determining, from a plurality of preset interface scenarios, an interface scenario that the terminal is in; (Fig 1, Par 0006, 0009, 0011-0012) discloses touch screen device that has plurality of preset interface scenarios (i.e. capable of running different application) that can be selected by the user and (Fig 8, 9, 24 and Par 0102-0107) discloses plurality of preset interface scenarios that the terminal is in (i.e. gripping said device and touch input scenarios); furthermore it is obvious and well known that said touch input device would have plurality of preset interface scenarios (i.e. call, text, and lock-screen or camera operation) (see par 0046). 
identifying, from a plurality of different anti-accidental touch detection parameters, an anti-accidental touch detection parameter that corresponds to the determined interface scenario, (Fig 8, 9, 24 and Par 0102-0107) discloses performing anti-accidental touch detection based on determined interface scenario (i.e. gripping said device and touch input scenarios) and performing anti-accidental touch detection based on operation scenario as the screen is touched during an operation. 
Takashima et al (Fig 12-15 and Par 0119, 0130, 0161-0163) discloses anti-accidental touch detection parameter corresponding to plurality of operation scenarios comprises touch image attribute (i.e. the shape of the touch 630 may be used to determine the touch was inadvertent). Prior art clearly discloses anti-accidental touch detection on said touch screen that is capable of operating in plurality of interface scenarios.  
but fails to explicitly disclose wherein each of the plurality of anti-accidental touch detection parameters corresponds to one of the plurality of interface scenarios, and comprises at least one of an attribute of an image of the touching and quantity of frames for detecting the image; and performing an anti-accidental touch detection operation using the identified anti- accidental touch detection parameter that matches the identified interface scenario to determine whether the touching is accidental. However, Kimura et al (Par 0035-0039 and 0042) discloses touch input device having plurality of interface scenarios (i.e. applications) wherein the function of palm rejection (i.e. anti-accidental touch detection) is performed by the application (i.e. interface scenarios).  Therefore, it would have been obvious to an ordinary skilled person in the art at the time of the filing to modify Takashima et al input device having anti-accidental touch detection when in operation with the teaching of Kimura et al device that is capable of anti-accidental touch detection (i.e. palm rejection) based on interface scenarios (i.e. applications). This allows the application to independently provide various operations in addition to the operation of the function of palm rejection that is tuned to particular operation scenarios (i.e. applications). 


As in claim 18, Takashima et al in view of Kimura et al discloses the terminal according to claim 17, wherein the attribute comprises at least one of a shape of the image, an area of the image, and long and short axis thresholds of the image. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) 8 and col 6 line 47, 52-54) discloses anti-accidental touch detection parameter comprises touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel).

As in claim 19, Takashima et al in view of Kimura et al discloses the terminal according to claim 17, wherein the quantity of frames for detecting the image is determined based on a frame reporting rate of the screen and a tolerance time of the user. (Fig 13 and Par 0122) discloses time variance as the device detects user input (i.e. quantity of frames).

As in claim 20, Takashima et al in view of Kimura et al discloses the terminal according to claim 17, wherein the determined interface scenario is a lock screen interface, and an anti-accidental touch detection parameter corresponding to the lock screen interface comprises; a shape of the image is a capacitive image shape, an area of the image is greater than a first specified area, and the quantity of frames for detecting the image is single frame detection. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel). The area of the touch image shape is compared to data base. But fails to disclose determined interface scenario is a lock screen interface. However, Takashima et al discloses determining anti-accidental touch detection on touch screen device which would obviously would have different operation scenario (i.e. call, text, and lock-screen or camera operation). Thus, having said anti-accidental touch detection operation done in a given scenario would have been obvious to an ordinary skilled person in the art given prior art of record capability of anti-accidental touch detection operation on an electronic touch screen. Therefore it would have been obvious to an ordinary skilled person in the art at the time of the filing to have said 

As in claim 21, Takashima et al in view of Kimura et al discloses the terminal according to claim 17, wherein the determined interface scenario is a call interface, and an anti-accidental touch detection parameter corresponding to the call interface comprises; a shape of the image is a circle or a long bar shape, long and short axis thresholds of the image are less than specified long and short axis thresholds, and the quantity of frames for detecting the image meets a predetermined range of a frame quantity. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) discloses anti-accidental touch detection parameter comprises a shape of touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel) in a given time period (i.e. points after touching for a predetermined amount of time having passed). But fails to disclose determined interface scenario is a lock screen interface. However, Takashima et al discloses determining anti-accidental touch detection on touch screen device which would obviously would have different operation scenario (i.e. call, text, and lock-screen or camera operation). Thus, having said anti-accidental touch detection operation done in a given scenario would have been obvious to an ordinary skilled person in the art given prior art of record capability of anti-accidental touch detection operation on an electronic touch screen. Therefore, it would have been obvious to an ordinary skilled person in the art at the time of the filing to have said operation performed on said device when said scenario would call interface or another 

As in claim 22, Takashima et al in view of Kimura et al discloses the terminal according to claim 17, wherein the determined interface scenario is a password interface, and the anti-accidental touch detection parameter corresponding to the password interface comprises; a shape of the image is a capacitive image shape, an area of the image is less than a second specified area, and the quantity of frames for detecting the image is greater than a specified frame quantity. (Fig 4-17 and 0073, Par 0119, 0130, and 0162-0164) 8 and col 6 line 47, 52-54) discloses anti-accidental touch detection parameter comprises a touch image (i.e. distribution shape in the X-direction and Y-axial direction of the capacitance values detected with the touch panel) in a given time period (i.e. points after touching for a predetermined amount of time having passed). But fails to disclose determined interface scenario is a password interface. However, Takashima et al discloses determining anti-accidental touch detection on touch screen device; wherein said device would obviously have different operation scenario (i.e. call, text, lock/unlock screen or camera operation) on said electronic device. Thus, having said anti-accidental touch detection operation done in a given scenario would have been obvious to an ordinary skilled person in the art given prior art of record capability of anti-accidental touch detection operation on an electronic touch screen. Therefore, it would have been obvious to an ordinary skilled person in the art at the time of the filing to have said operation performed on said device when said scenario would password interface 

As in claim 23, Takashima et al in view of Kimura et al discloses the terminal according to claim 17, wherein the determined interface scenario is an input method interface, and the anti-accidental touch detection parameter corresponding to the input method interface comprises; an area of the image is less than an area of a finger image, and the quantity of frames for detecting the image is single frame detection. (Fig 5, 13-15 and Par 0119) discloses the use of area/size of an abnormal-shape touch image in relation to finger image in a database that is performed within a given time period (i.e. points after touching for a predetermined amount of time having passed) in order to determine whether the touch input is intentional or not intentional.

As in claim 24, Takashima et al in view of Kimura et al discloses the terminal according to claim 17, wherein the one or more processors are further configured to: after performing anti-accidental touch detection, generate touch feedback when the processing unit determines, based on first N frames of images in the quantity of frames for detecting the image, that the touching is non-accidental, wherein N is a positive integer greater than or equal to 1; and recall generated touch feedback and perform accidental touch feedback when the processing unit determines, based on a frame of image other than the first N frames of images in the quantity of frames for detecting the image, that the touching is accidental. Takashima et al (Fig 13 and Par 0122-0124) discloses performing anti-accidental touch detection during a given time period (i.e. 

As in claim 25, Takashima et al in view of Kimura et al discloses a non-transitory computer-readable storage medium, wherein the computer-readable storage medium stores an instruction, and when the instruction is run on a computer, the computer is enabled to perform the method according to any one of claims 1. Takashima et al (Fig 1 and Par 0049-0050).

Conclusion

8.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/BENYAM KETEMA/Primary Examiner, Art Unit 2626
               02/21/2022